BRANDES INVESTMENT TRUST and BRANDES INVESTMENT PARTNERS, L.P. FIRST AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of November 14, 2008 to the Fund Accounting Servicing Agreement, dated as of September 29, 2008 (“the Agreement”), is entered into by and among Brandes Investment Trust, a Delaware statutory trust (the “Trust”), U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”) and Brandes Investment Partners, L.P., a Delaware limited partnership and the investment advisor to the Trust (the “Advisor”). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to amend said Agreement to amend the fees; and WHEREAS, Section 13 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BRANDES INVESTMENT TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Debra McGinty-Poteet By: /s/ Michael R. McVoy Name: Debra McGinty-Poteet Name: Michael R. McVoy Title: President Title: Executive Vice President BRANDES INVESTMENT PARTNERS, L.P. By: /s/ Glenn Carlson Name: Glenn Carlson Title: Chief Executive Officer Amended Exhibit B to the Brandes Investment Trust and Brandes Investment Partners, L.P. Fund Accounting Servicing Agreement FUND ACCOUNTING SERVICES FEE SCHEDULE at October, 2008 Annual Fund Accounting Fee for the Fund Complex* Base fee on the first $ billion basis points on the next $billion basis points on assets over $ billion Annual Base Fee on First $1.5Billion for the Fund Complex (4 Funds)* $ for the 4 Fund Complex $ for each additional fund $ for each additional share class Plus Out-Of-Pocket Expenses – Including but not limited to pricing services, corporate action services domestic and international, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. ●Pricing Services ●$Domestic and Canadian Equities ●$Options ●$Corp/Gov/Agency Bonds ●$CMO's ●$International Equities and Bonds ●$Municipal Bonds ●$Money Market Instruments ●$ /Fund/Month - Mutual Fund Pricing ●$/Foreign Equity Security/Month for Corporate Action Service ●$ /Month Manual Security Pricing (>10/day) ●Factor Services (BondBuyer) ●$ /CMO/Month ●$/Mortgage Backed/Month ●$ /Month Minimum Per Fund Group ●Fair Value Services (FT Interactive) ●$ on the first 100 securities per day ●$ on the balance of securities per day Additional Services – Above pricing is for standard services.Available but not included above are the following services – multiple class funds, master feeder products, international income funds, funds with multiple advisors/sub-advisors. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee
